Citation Nr: 0611559	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  97-26 939A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by blood in semen, claimed as due to undiagnosed 
illness.

2.  Entitlement to service connection for a disability 
manifested by an abnormally low white blood count, claimed as 
due to undiagnosed illness.

3.  Entitlement to service connection for bilateral pes 
planus.

4.   Entitlement to service connection for hemorrhoids, to 
include claimed as a disability manifested by blood in stool 
due to undiagnosed illness.

5.  Entitlement to service connection for chronic fatigue 
syndrome, claimed as due to undiagnosed illness.




6.  Entitlement to an effective date earlier than August 23, 
2003, for a grant of an evaluation of 70 percent for major 
depressive disorder associated with a service-connected 
disability of hiatal hernia with reflux esophagitis, 
duodenitis, and gastritis.     

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active military service from June 1986 to 
August 1986 and from October 1986 to June 1992, with service 
in the Southwest Asia theater of operations during the 
Persian Gulf War from February to May 1992.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in January 1997, April 2003, June 2004, 
and September 2004 by the North Little Rock, Arkansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

A Board decision-remand dated August 17, 1998, denied the 
veteran's claims of entitlement to service connection for 
hemorrhoids and a disability manifested by blood in stool and 
other claims.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court), which, upon a joint motion by the Secretary of 
Veterans Affairs and the veteran-appellant, vacated the 
Board's August 17, 1998, decision on the issue of entitlement 
to service connection for hemorrhoids and a disability 
manifested by blood in stool and on other issues no longer in 
appellate status and remanded the matter to the Board for 
further proceedings.

In March 2001, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in August 2005.    

FINDINGS OF FACT

1.  The appellant is a Persian Gulf War veteran.

2.  The appellant does not have a disability manifested by 
blood in semen.

3.  The appellant does not have a disability manifested by an 
abnormally low white blood count.

4.  The appellant's bilateral pes planus was not symptomatic 
during his active military service.

5.  There is no competent medical evidence that bilateral pes 
planus had onset during the appellant's active service or is 
etiologically related to his service.

6.  The veteran's current internal hemorrhoids had onset 
during his active service.

7.  There is an approximate balance of positive and negative 
evidence on the medical question of whether the appellant 
suffers from the medically unexplained chronic multi-system 
illness of chronic fatigue syndrome.

8. The date of claim for the currently assigned 70 percent 
disability evaluation for major depressive disorder was June 
15, 1995, the date of the appellant's claim for service 
connection for psychiatric disability.

9.  Entitlement to an evaluation of 70 percent for major 
depressive disorder did not arise prior to August 28, 2003, 
and it was not factually ascertainable prior to that date 
that the severity of the veteran's service-connected 
psychiatric disability had increased in severity so as to 
warrant a schedular rating of 70 percent. 
   
CONCLUSIONS OF LAW

1.  A disability manifested by blood in semen, claimed as due 
to undiagnosed illness, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2005).  

2.  A disability manifested by an abnormally low white blood 
count, claimed as due to undiagnosed illness, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).

3.  Bilateral pes planus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 1137, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 4.57 (2005).  

4.   Internal hemorrhoids were incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005). 

5.  With resolution of reasonable doubt, chronic fatigue 
syndrome was incurred in service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

6.  Entitlement to an effective date earlier than August 23, 
2003, for a grant of an evaluation of 70 percent for major 
depressive disorder associated with a service-connected 
disability of hiatal hernia with reflux esophagitis, 
duodenitis, and gastritis, is not warranted.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400(o)(2) (2005).
     



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist  
VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the veteran in January 2004 and in February 2005 by the RO 
satisfied the statutory and regulatory duty to notify 
provisions.  The veteran has been afforded medical 
examinations to determine whether he currently has 
disabilities for which service connection might be allowed, 
and extensive records of his post-service medical treatment 
have been obtained.  There is no indication in the record 
that additional evidence material to the issues decided 
herein which is not part of the veteran's claims file is 
available.  

In a written argument received in March 2006, the veteran's 
representative asserted that, with reference to a remand 
order in the Board's August 1998 decision-remand for a VA 
medical examination to determine whether the veteran has a 
disability manifested by an abnormally low white blood count, 
VA did not comply with the Court's holding in Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (a remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders) in that the detailed 
instructions of the remand order were not followed by the 
examining physician in each particular at a VA medical 
examination in December 1998.  However, the Board finds that 
there was substantial compliance with the remand order as 
shown by the examiner's report that he conferred with a 
specialist in hematology and there was, therefore, no 
violation of VA's duty to assist the claimant in the 
development of facts pertinent to his claim.  The Board 
concludes that VA has met the duties to notify and to assist 
required by law as to the claim decided herein.  

The adjudication of the veteran's service connection claims 
on appeal which are denied by this decision was prior to the 
enactment of the Veterans Claims Assistance Act of 2000, and 
the notice provided to the veteran by the RO in January 2004 
and in February 2005 was the kind of remedial notice which 
the Court found in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), to permissible under the applicable statute and 
regulations.  The timing of the notice provided to the 
veteran in February 2005 on his earlier effective date claim 
which is denied by this decision is not shown to have been 
prejudicial to him, especially in view of the fact that in 
March 2006 his representative presented extensive argument in 
support of the appeal on that issue and did not suggest that 
the record on that issue is in any way incomplete.

Service Connection Claims

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

When no pre-existing condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  38 U.S.C.A. § 1137 (West 2002); 38 C.F.R. § 3.304(b) 
(2005).  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both pre-existing and not 
aggravated by service.  Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the pre-existing 
condition.  38 U.S.C.A. § 1153 (West 2002).  If this burden 
is met, then the veteran is not entitled to service-connected 
benefits.  However, if the government fails to rebut the 
presumption of soundness under 38 U.S.C.A. § 1137, the 
veterans service connection claim is one for incurrence in 
service.  Wagner, supra.

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 
1 Vet. App. 292, 297 (1991).

VA shall pay compensation to a Persian Gulf War veteran who 
exhibits "objective indications of chronic disability" 
(manifested by certain signs or symptoms).  38 U.S.C.A. 
§ 1117 (West 2002) and 38 C.F.R. § 3.317 (2005).  To qualify, 
the disability must become manifest to a degree of 10 percent 
or more prior to December 31, 2001, and the disability cannot 
otherwise be attributable to any known clinical diagnosis.  
"Objective indications" include both objective evidence 
perceptible to an examining physician and other nonmedical 
indicators that are capable of independent verification.   
38 C.F.R. § 3.317(a)(2).   To be "chronic" a disability 
must have existed for six months or more or have exhibited 
intermittent episodes of improvement and worsening over a 
six-month period.  Id.

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2005).

The appellant served in the Southwest Asia theater of 
operations during the Persian Gulf War, and he is thus a 
Persian Gulf War veteran.

Service Connection For Disability Manifested By Blood In 
Semen

The veteran is not entitled to service connection for a 
disability manifested by blood in semen because there is no 
competent medical evidence that he in fact has any such 
disability.  No physician has ever found that his complaints 
of "blood" in semen ejaculated during sexual activity 
resulted in any disability of his genitourinary system or any 
other disability or impairment of bodily function.  For 
example, a VA physician who conducted a genitourinary 
examination of the veteran in August 2002 found that he had 
no disability manifested by blood in semen and no disease 
associated with his reported history of blood in semen.  
There are no nonmedical indicators capable of independent 
verification demonstrating that the veteran has a disability 
manifested by blood in semen.  Furthermore, the veteran does 
not contend and his service medical records do not document 
that he had blood in semen while he was on active duty, and 
there is no competent medical evidence of record finding that 
he has ever had a chronic disability of any kind manifested 
by blood in semen.  For these reasons, entitlement to service 
connection for a disability manifested by blood in semen is 
not established on a direct basis or on the basis that the 
veteran as a Persian Gulf War veteran has a disability 
manifested by blood in semen as a result of undiagnosed 
illness.  See 38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2005).

Service Connection For Disability Manifested By Low White 
Blood Count

The veteran is not entitled to service connection for a 
disability manifested by an abnormally low white blood count 
because there is no competent medical evidence that he in 
fact has any such disability.  VA laboratory studies in 
December 2003 showed the veteran as having a white blood 
count of 4.7 with a reference range [normal limits] of 4.8 to 
10.8.  In service and since service, laboratory studies of 
the veteran's blood have shown a white blood count reading 
below the reference range.  A VA physician who conducted a 
medical examination of the veteran in December 1998, 
including a consult with a specialist in hematology, reported 
that a similar laboratory finding of the veteran's white 
blood count was not due to any disease and was not a 
manifestation of any disability, and there is no contrary 
medical opinion of record.  There are no nonmedical 
indicators capable of independent verification demonstrating 
that the veteran has a disability manifested by an abnormally 
low white blood count.  For these reasons, entitlement to 
service connection for a disability manifested by an 
abnormally low white blood count is not established on a 
direct basis or on the basis that the veteran as a Persian 
Gulf War veteran has a disability manifested by blood in 
semen as a result of undiagnosed illness.  See 38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).     

Service Connection For Bilateral Pes Planus 

It is essential to make a distinction between bilateral 
flatfoot as a congenital condition or as an acquired 
condition.  The congenital condition, with depression of the 
arch but no evidence of abnormal callosities, areas of 
pressure, strain, or demonstrable tenderness, is a congenital 
abnormality which is not compensable.  38 C.F.R. § 4.57 
(2005).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation 
concerning service connection.  38 C.F.R. § 3.303(c) (2005).

The veteran's service medical records reveal that, in a 
report of medical history for enlistment in September 1986, 
he denied having foot trouble, and at a medical examination 
for enlistment in September 1986 his feet were reported as 
normal.  The service medical records do not document any 
complaints of foot pain by the veteran.  In June 1988, a 
service department physician, who cleared the veteran to 
participate in a march, noted that the veteran had pes planus 
but also noted that he had no foot problems.  In a report of 
medical history for ETS [expiration of term of service] in 
May 1992, the veteran denied having foot trouble, and at a 
medical examination for ETS in May 1992 his feet were 
reported as normal.

In support of his claim for service connection for bilateral 
pes planus, the veteran has alleged that he had no foot pain 
prior to his entrance upon active duty in 1986, that his 
bilateral pes planus is an acquired condition, and that his 
claimed acquired bilateral pes planus was incurred in 
service.

The RO afforded the veteran a VA feet examination and asked 
the physician who conducted the examination in March 2003 to 
determine whether the veteran's currently diagnosed bilateral 
pes planus is a congenital condition or an acquired 
condition.  After a clinical examination of the veteran's 
feet, the examining physician reported that the veteran has 
congenital bilateral pes planus.   In the report of the March 
2003 VA examination, the examiner stated that the veteran has 
had flat feet all of his life.  In written statements to VA, 
the veteran has disputed that statement by the examining 
physician.  

In November 2003, the veteran was seen at an outpatient 
clinic by a VA staff physician who noted that he had pronated 
feet, "likely acquired."

It is not necessary in order to decide the issue of 
entitlement to service connection for bilateral pes planus 
for the Board to find that the veteran's bilateral pes planus 
is either congenital or acquired.  If the veteran's bilateral 
pes planus is in fact a congenital condition, then it would 
have obviously pre-existed his entrance into active military 
service, and the question for consideration would be whether 
there is clear and unmistakable evidence that the pre-
existing disability of bilateral pes planus was not 
aggravated by service.  Wagner, supra.  

In a statement received in March 2005, the veteran said that 
he believes that his bilateral pes planus was caused by his 
wearing combat boots in service.  The veteran did not state 
the basis for this belief of his on the question of the 
etiology of his bilateral pes planus.  He made no complaint 
of foot pain which is documented in his service medical 
records, nor in his statement did he claim to have had foot 
pain while serving on active duty.  There is no competent 
medical evidence of any clinical finding or medical opinion 
by any physician that the veteran's bilateral pes planus was 
symptomatic in service, and the Board finds as a fact that 
the veteran's bilateral pes planus was not symptomatic in 
service.  The veteran, as a layman without medical training 
or expertise, is not qualified to provide an opinion on a 
question requiring medical judgment, such as whether, 
assuming that his bilateral pes planus pre-existed his active 
service, the underlying condition of his bilateral pes 
planus, as opposed to symptoms, increased in severity, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992), and so 
the veteran's stated belief concerning the etiology of his 
bilateral pes planus lacks any probative value.  

Assuming, without deciding, that the veteran's bilateral pes 
planus was a condition of his feet which pre-existed his 
active service, because there is no medical evidence 
whatsoever of any increase in the severity of any such foot 
condition, the Board finds that the probative evidence of 
record is clear and unmistakable that the veteran's bilateral 
pes planus, if it was a condition which pre-existed service, 
was not aggravated in service. 

If, on the other hand, it is assumed that the veteran's 
bilateral pes planus is an acquired condition which did not 
pre-exist his active military service, the conclusion that he 
is not entitled to service connection for bilateral pes 
planus is the same, because there is no competent medical 
evidence demonstrating that an injury or event on active duty 
resulted in the veteran's development of bilateral pes 
planus, and there is no competent medical evidence linking 
his currently diagnosed bilateral pes planus to any incident 
in or manifestation during his active service.  As stated 
above, the veteran's belief that he acquired bilateral pes 
planus is without probative value.  

There is no basis in law or in fact to allow service 
connection for bilateral pes planus either as a pre-existing 
condition of the veteran's feet which was aggravated in 
service or as a condition of his feet incurred in service, 
and entitlement to that benefit is not established.  See 
38 U.S.C.A. §§ 1110, 1131, 1137, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005); Hunt, Wagner, supra.    

Service Connection For Hemorrhoids

At a VA rectum and anus examination in June 2002, the veteran 
gave a history of the onset of bleeding from the rectum in 
1992 during the last month of his active military service.  
There is no indication in the record of this case which would 
cast doubt on the veteran's report in that regard, and the 
Board finds that his statement that he had rectal bleeding on 
active duty is credible.  The pertinent diagnostic impression 
at the June 2002 VA rectum and anus examination was 
intermittent rectal bleeding secondary to internal 
hemorrhoids.  No other treating or evaluating physician has 
found any other cause of the veteran's intermittent rectal 
bleeding.  The competent and credible evidence of record thus 
shows that the veteran's currently diagnosed internal 
hemorrhoids likely had onset in service, and so entitlement 
to service connection for internal hemorrhoids is warranted.  
See 38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005). 

Service Connection For Chronic Fatigue Syndrome      

 A qualifying chronic disability under the provisions of 
38 U.S.C.A. § 1117 includes a medically unexplained chronic 
multi-system illness such as chronic fatigue syndrome.  A 
"medically unexplained chronic multi-system illness" means 
a diagnosed illness without conclusive pathophysiology or 
etiology which is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings and inconsistent 
demonstration of laboratory abnormalities.  See 38 U.S.C.A. 
§ 1117(a)(2)(B) (West 2002); 38 C.F.R. § 3.317(a)(2) (2005).

In the veteran's case, there are conflicting medical opinions 
on the question of whether a diagnosis of chronic fatigue 
syndrome in a Persian Gulf War veteran is appropriate.  In 
February 2004, a physician who is the associate director for 
clinical care of the recently-established VA War-Related 
Illness and Injury Study Center, VA New Jersey Health Care 
System, where the veteran's medical history was reviewed and 
he was clinically evaluated, reported that, under a leading 
protocol, the veteran does meet the criteria for a diagnosis 
of chronic fatigue syndrome as a medically unexplained 
chronic multi-system illness in a Persian Gulf War veteran, 
whereas a VA physician who conducted a chronic fatigue 
syndrome examination in August 2004 stated that his clinical 
examination of the veteran did not support a diagnosis of 
chronic fatigue syndrome.  Although the VA examining 
physician recommended in August 2004 that a psychiatrist see 
the veteran and determine whether his complaints of chronic 
fatigue are part of his service-connected disability of major 
depressive disorder, the VA psychiatrist who examined the 
veteran in September 2004 reported that he was unable without 
resort to speculation to address that question.

On this record, the Board does not find one or the other of 
the conflicting medical opinions more persuasive.  In a case 
before VA with respect to benefits under laws administered by 
VA, when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107(b) (West 
2002).  There is an approximate balance of positive and 
negative evidence of record on the question of whether a 
diagnosis of chronic fatigue syndrome in a Persian Gulf War 
veteran is appropriate, which is the determinative question 
on his service connection claim.  Resolving the doubt on that 
issue in the veteran's favor, the Board concludes that the 
veteran, a Persian Gulf War veteran, has the medically 
unexplained chronic multi-system illness of chronic fatigue 
syndrome and that he is entitled to service connection for 
that disability under the provisions of 38 U.S.C.A. 
§ 1117(a)(2)(B) (West 2002); 38 C.F.R. § 3.317(a)(2) (2005).  
Entitlement to that benefit is established.

Earlier Effective Date For Evaluation Of 70 Percent For Major 
Depressive Disorder 

To decide the veteran's claim for an effective date earlier 
than August 23, 2003, for a grant of an evaluation of 70 
percent for major depressive disorder associated with a 
service-connected disability of hiatal hernia with reflux 
esophagitis, duodenitis, and gastritis, the Board must 
determine the date of claim and the date entitlement arose.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2005).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2) (2005).

The veteran's date of claim is properly considered the date 
on which he filed his claim of entitlement to service 
connection for psychiatric disability, which was 
June 15, 1995.  See Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App., March 3, 2006) (the degree 
of disability is an element of a service connection claim); 
AB v. Brown, 6 Vet. App. 35, 38 (1993) (a veteran generally 
will be presumed to be seeking the maximum benefit allowed by 
law and regulation).

The Board must next determine whether entitlement to an 
evaluation of 70 for service-connected major depressive 
disorder arose earlier than August 28, 2003, the effective 
date assigned by the RO.    

The schedular criteria for rating psychiatric disabilities 
were revised effective November 7, 1996, during the pendency 
of the veteran's appeal.  See 61 Fed. Reg. 52700 (Oct. 8, 
1996).  In order for the veteran to be entitled to an 
effective date earlier than August 28, 2003, for the grant of 
a 70 percent rating for major depressive disorder, 
entitlement to an evaluation of 70 percent would have had to 
arisen prior to August 28, 2003, either under the criteria in 
effect prior to November 7, 1996 (the former criteria) or 
under the criteria in effect since November 7, 1996 (the 
amended criteria).  

Under the former criteria, 38 C.F.R. § 4.132, Diagnostic Code 
9405, pertaining to major depression, provided that an 
evaluation of 70 percent required the ability to establish 
and maintain effective or favorable relationships with people 
be severely impaired and that the psychoneurotic symptoms be 
of such severity and  persistence that there was severe 
impairment in the ability to obtain or retain employment.  

Under the amended criteria, 38 C.F.R. § 4.130, Diagnostic 
Code 9434, pertaining to major depressive disorder, and a 
general rating formula for mental disorders, an evaluation of 
70 percent requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: Suicidal ideations; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to 
establish and maintain effective relationships.

The preponderance of the evidence of record in this case is 
against a finding that, prior to August 28, 2003, the veteran 
had a level of psychiatric disability which would warrant 
assignment of an evaluation of 70 percent for major 
depressive disorder under either the former criteria or the 
amended criteria.

In written argument in support of the veteran's appeal 
received in March 2006, his representative argued that 
various post-service VA treatment notes and reports of VA 
psychiatric examinations show that the veteran met the 
diagnostic criteria for an evaluation of 70 percent prior to 
August 28, 2003.  However, the veteran's VA psychiatric 
treatment records compiled after August 28, 2003, to which 
his representative referred in the written argument, do not 
address the question of the level of severity of the 
veteran's service-connected psychiatric disability prior to 
August 28, 2003, and are thus not relevant to the issue on 
appeal.  Furthermore, a report of VA psychological testing in 
November 1995, a VA clinical psychologist's note in January 
1997, the report of a VA hospitalization of the veteran in 
May 1997, and a VA clinical psychologist's note in April 2001 
include no clinical findings or medical opinions as to the 
severity of the symptomatology of the veteran's service-
connected psychiatric disability and are likewise not 
relevant to the issue on appeal.

The significant items of evidence of record concerning the 
severity of the veteran's service-connected major depressive 
disorder prior to August 28, 2003, are the reports of 
psychiatric examinations in December 2001 and February 2002.  

At the time of the VA psychiatric examination in December 
2001, the veteran was employed by the United States Postal 
Service as a mail carrier.  The VA psychiatrist who evaluated 
the veteran in December 2001 diagnosed on Axis I depressive 
disorder in arrest.  He did not directly comment on any 
impairment at that time of the veteran's functioning 
attributable to service-connected psychiatric disability, but 
he did assign on Axis V a Global Assessment of Functioning 
(GAF) score of 52.  The Board notes that the GAF scale is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) 32 (4th ed. 1994).  A GAF score of 52 denotes moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.

The record reveals that, on February 5, 2002, the veteran was 
seen by a medical student, whose report was co-signed by a VA 
physician.  The medical student performed a physical 
examination of the veteran.  The February 5, 2002, treatment 
record indicates that the veteran was "seen W [with]" the 
VA physician, and there is also a notation in the record of 
"D/W" the physician, presumably meaning that the medical 
student discussed the veteran's case with the VA physician.

After his clinical interview of the veteran in early February 
2002, the medical student  assigned a GAF score of 31, which 
would denote some impairment in reality testing or 
communication (for example, speech is sometimes illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood.  See DSM-IV at 32.  However, the report of the 
medical student's examination of the veteran does not show 
findings which would justify such a low GAF score.  

Although the veteran stated that his co-workers were 
irritating, he was continuing to work as a mail carrier in 
February 2002.  The veteran denied to the medical student 
experiencing any auditory or visual hallucinations or having 
any delusions.  The veteran also denied having any homicidal 
or suicidal ideas.  He showed no signs of psychosis.  

On mental status examination, according to the medical 
student's report, the veteran was alert, his mood was 
anxious, his thought process was logical, coherent, and goal-
oriented, and his judgment and insight were intact.  The 
diagnosis on Axis I was depression NOS [not otherwise 
specified] r/o [rule out] MDD [major depressive disorder].  
The examination report contained no findings of any 
illogical, obscure, or irrelevant speech by the veteran or 
any finding that the veteran had major impairment of 
functioning in the workplace or in family relations, 
judgment, thinking, or mood.  

With no reported findings which show severe impairment in the 
ability to obtain or retain employment or relationships with 
people, the report of the veteran's VA evaluation on February 
5, 2002, does not show entitlement to an evaluation of 70 
percent for his service-connected psychiatric disability 
under the former diagnostic criteria.  The report of the 
veteran's VA evaluation on February 5, 2002, likewise does 
not entitlement to an evaluation of 70 percent for the 
veteran's service-connected psychiatric disability under the 
amended diagnostic criteria in that occupational and social 
impairment manifested by the symptoms listed in the a general 
rating formula for mental disorders or other similar symptoms 
were not reported.

In sum, there is no competent medical evidence or other 
credible evidence of record demonstrating that it was 
factually ascertainable prior to August 28, 2003, that the 
severity of the veteran's service-connected psychiatric 
disorder had increased in severity as to meet schedular 
criteria for an evaluation of 70 percent.  The Board 
concludes that entitlement to an effective date earlier than 
August 23, 2003, for a grant of an evaluation of 70 percent 
for major depressive disorder associated with a service-
connected disability of hiatal hernia with reflux 
esophagitis, duodenitis, and gastritis, is not warranted, and 
entitlement to that benefit is not established.  See 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2005). 

Benefit Of Doubt Doctrine

As the preponderance of the evidence is against the veteran's 
claims which are denied by this decision, the benefit of the 
doubt doctrine does not apply on those issues.  38 U.S.C.A. 
§ 5107(b) (West 2002). 


















	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a disability manifested 
by blood in semen, claimed as due to undiagnosed illness, is 
denied.

Entitlement to service connection for a disability manifested 
by an abnormally low white blood count, claimed as due to 
undiagnosed illness, is denied.

Entitlement to service connection for bilateral pes planus is 
denied.

Entitlement to service connection for internal hemorrhoids is 
granted.

Entitlement to service connection for chronic fatigue 
syndrome is granted.

Entitlement to an effective date earlier than August 23, 
2003, for a grant of an evaluation of 70 percent for major 
depressive disorder associated with a service-connected 
disability of hiatal hernia with reflux esophagitis, 
duodenitis, and gastritis, is denied.     


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


